 The delegation of Sri Lanka congratulates 
Mr. Stoyan Ganev of Bulgaria on his election as President of the forty-seventh 
session of the General Assembly. We assure him of our full co-operation and 
support. 
We wish to record our deep appreciation of the determined manner in which 
his predecessor. His Excellency Samir S. Shihabi, conducted the affairs of the 
forty-sixth session and of the keen interest he took in moving forward the 
process of revitalization of the General Assembly. 
We welcome the new Member States and wish them every success in their 
legitimate national and international endeavours. 
It is my special honour to convey to the General Assembly the greetings 
of the President of Sri Lanka, His Excellency Ranasinghe Premadasa, and his 
sincere good wishes for the efforts of the United Nations to ensure a just and 
peaceful world. 
The cold war is over. Momentous developments continue to dominate the 
international scene. The consequences of these developments for a peaceful 
world have yet to fully unfold. New independent States have emerged. The 
transition to a stable and equitable order is full of uncertainties and 
challenges. Several peace initiatives to resolve conflicts offer hope. 
Nevertheless, there is simmering discontent within and among nations. Unrest 
and turmoil prevail in parts of the world. 
 
The violence in the territories of former Yugoslavia continues unabated. 
The tragedy in Somalia appals and shames the human conscience. The peace 
processes that began in Afghanistan and Cambodia have encountered setbacks. 
In South Africa a non-racial and democratic Government is yet to be 
established. The question of Palestine still remains on our agenda. We hope 
that the Middle East peace process will enable that troubled region to soon 
enjoy the peace for which its peoples yearn. 
We thank the Secretary-General, Mr. Boutros Boutros-Ghali for his 
comprehensive report on the work of the Organization in these and other areas 
of activity during the year. 
The Secretary-General's report on an "Agenda for Peace" is innovative and 
challenging. The proposals in his report must be considered with the care and 
seriousness they deserve given the instabilities that prevail and the 
uncertainties that lie ahead. The central focal-point for any action in this 
regard should be a revitalized and democratized United Nations. 
The Secretary-General himself has observed that "the foundation stone to 
this work is and must remain the State". The fundamental sovereignty and 
integrity of the State are crucial to any common progress we seek to achieve. 
Preventive diplomacy, peacemaking, peace-keeping and post-conflict peace 
building must be pursued in a manner that meets the legitimate aspirations of 
all Member States. 
In keeping with the principles of universality and sovereign equality, 
the post-cold war peace process must encompass and involve all Member States. 
This is fundamental to the legal and moral authority of the United Nations. 

The General Assembly should continue to be the principal policy-making 
body of the Organization. We support all efforts to ensure more effective 
functioning of the General Assembly as a forum of multilateral diplomacy to 
achieve our common objectives. 
The role of the United Nations in conflict prevention and conflict 
resolution should be pragmatic. It should contribute to the stability and 
long-term viability of the international system. The Secretary-General has 
reminded us that unlimited "fragmentation" of sovereign entities would make it 
more difficult to achieve peace, security and economic well-being for all. 
External intervention in any guise cannot be justified, except in accordance 
with the provisions of the Charter, particularly in cases where domestic 
solutions have not been entirely exhausted. 
To ensure the efficacy of our collective efforts towards fulfilling the 
"Agenda for Peace", it is imperative that the United Nations assume a decisive 
role in formulating and putting into effect an "agenda for development". 
Lasting solutions can be found only through enlightened 
development-cooperation policies pursued in tandem with strategies for 
preventive diplomacy. 
As the principal organ entrusted with the maintenance of international 
peace and security, the Security Council now functions without the shackles 
that made it ineffective during the cold war. However, its present 
configuration continues to reflect the realities of the immediate-post-war 
power structure. The Security Council could be made more representative. It 
is important that its procedures be democratic and transparent. Its decisions 
should reflect consensus, arrived at after proper discussion, and respect for 
national sovereignty. There should be a better balance in the relationship 
between the General Assembly and the Security Council. 

The restructuring of the United Nations in its economic and social areas 
has already begun. There is a need for better coordination of global economic 
policies and for more effective policy-making and policy-implementation. 
Coordination and integration of operational activities of the specialized 
agencies and other bodies, functioning under the Economic and Social Council, 
and strengthening of the field presence of the United Nations have become 
vital. This will reduce duplication, inefficiency and a too-diffused focus of 
United Nations assistance. The ultimate aim of the reforms must be to enable 
the United Nations to be more effective in the promotion of development 
cooperation for social and economic progress. However, in our enthusiasm to 
reform the United Nations in the social and economic fields, we must maintain 
the principles of democracy, universality and respect for the sovereignty of 
States. 
We wish to commend the Secretary-General for his bold initiatives in 
streamlining the work of the Secretariat. We hope that continuing efforts to 
maximize efficiency in the Secretariat will not diminish, but will enhance, 
the capacity of the United Nations to respond to the pressing socio-economic 
needs of the developing world. 
We welcome the Secretary-General's efforts to reorganize the Secretariat 
and to utilize fully its human resources. These efforts should be matched by 
Member States' meeting their obligation under the Charter to make available 
the required financial resources. If the present financial crisis of the 
United Nations is to be resolved, these resources must be provided on time. 
This year has witnessed a reaffirmation, by the nations of the 
Bon-Aligned Movement, of the validity and relevance of non-alignment and of 

its basic approach in addressing international problems and development. The 
tenth Summit Conference of the Non-Aligned Movement, held in Jakarta last 
month, emphasized the need to build a new and equitable international order 
based on political and economic democracy both within and between nations. 
The Jakarta Message conveys a clear consensus that the Non-Aligned Movement is 
not a captive of its nomenclature, which reflects the historical context in 
which the first Summit Conference took place. 
In our commitment to promote and preserve the "dignity and worth of the 
human person" we believe that the best defence of human rights lies in 
democracy and openness in societies. 
For over half a century Sri Lanka has had a proud record of uninterrupted 
universal adult franchise and respect for the electoral verdict. My country 
is a party to the Covenants on human rights. In Sri Lanka, steps are being 
taken to establish a human-rights commission to strengthen the fulfilment of 
our constitutional obligations relating to fundamental rights. We have an 
enduring commitment to both national and international accountability. 
Sri Lanka's policy of openness and of cooperation with national and 
international bodies in the field of human rights is derived from democratic 
traditions and institutions that are an integral part of Sri Lanka's value 
system. 
Socio-economic aspects of human-rights problems have found their 
manifestations everywhere. This is evident from violent and undemocratic 
expressions of grievances in both developing and developed countries. We 
believe that a cooperative rather than a coercive approach would help 
international action to achieve the desired results in the field of human 

rights. Sri Lanka will participate constructively in the World Conference on 
Human Rights in 1993 to develop such a positive approach to the promotion of 
human rights world-wide. 
International peace, security and development are indivisible. It is no 
longer possible to conceive of security essentially in military terms. The 
cold-war era, in which a highly militarized concept of security dominated 
East-West relations, is over. Today, socio-economic factors have become major 
determinants of global security. Multilateral disarmament and world peace and 
security are inextricably linked. This makes it necessary for the United 
Nations to play the central role in global disarmament. The United Nations 
should also be a catalyst in facilitating regional disarmament. 
The monitoring of the illegal arms trade and its elimination should be a 
priority on the multilateral agenda on disarmament and conflict prevention. 
The illegal arms trade and the highly destructive evils of drug trafficking 
and terrorism are interlinked and mutually supportive. States should not 
permit their territories or their citizens to be used for the perpetration of 
acts of destabilization against other States through support for, or tolerance 
of, arms smuggling drug trafficking and terrorism. Multilateral action to 
address these real threats faced by democratic societies should constitute an 
indispensable element of the peace agenda of the United Nations. 
 
Sri Lanka strongly supported multilateral negotiations aimed at a total 
prohibition of the entire chemical weapons cycle. The successful conclusion 
of the convention on chemical weapons demonstrates the competence of the 
United Nations in multilateral negotiations. Sri Lanka was among those 
countries which signified an early interest in becoming an original signatory 
to the convention. We hope that States parties to this convention will 
promote international cooperation in the peaceful uses of chemicals in 
accordance with its letter and spirit. 
Efforts to establish a zone of peace in the Indian Ocean continue. In 
view of the changing international situation, the United Nations Ad Hoc 
Committee on the Indian Ocean was of the view that the General Assembly might 
wish to consider alternative approaches. The Tenth Non-Aligned Summit Meeting 
in Jakarta took cognizance of this view and reiterated the determination to 
continue efforts to achieve the goals of the Declaration as considered at the 
meeting of littoral and hinterland States held in 1979. We hope that the new 
spirit of cooperation evident elsewhere in the world will embrace the Indian 
Ocean region as well. 
My delegation is pleased with the conclusions reached at the United 
Nations Conference on Environment and Development held in Rio de Janeiro. We 
endorse the principles enunciated in the Rio Declaration, the programmes in 
Agenda 21, the commitment to a shared partnership by the provision of adequate 
new and additional funding and the transfer of the necessary technologies to 
developing countries. Sri Lanka has signed the Framework Convention on 
Climate Change and the Convention on Biological Diversity. We expect that the 
creation of a commission for sustainable development will without delay move 
forward the process of ensuring the sustainable development to which all 
nations and peoples committed themselves in Rio de Janeiro. 

The United Nations must take a visionary perspective in shaping the 
future of a world already transformed into a global village by modern 
technology. Yet, developing countries are still in a disadvantaged position 
owing to the non-availability of the necessary technologies. Among these, 
space technology is useful in the monitoring of the changing global 
environment and can assist developing countries in maximizing the use of their 
resources. 
However, the high cost of space and other advanced technologies prevents 
developing countries from reaping their potential benefits. The United 
Nations and its specialized agencies must therefore work to ensure equitable 
access to these technologies so that the benefits can be shared by all. This 
will enable the development of a new regime of technological democracy. 
The Convention on the Law of the Sea was signed 10 years ago. The 
Preparatory Commission continues to labour painstakingly to ensure that the 
resources of the seas and oceans a common heritage of mankind will be used 
for the benefit of all. We welcome the initiative of the Secretary-General to 
bring about universal participation in the Convention. 
In different parts of the world regional organizations are being 
strengthened. Sri Lanka hid the honour this year to be elected as Chairman of 
the South Asian Association for Regional Co-operation (SAARC). The dynamic 
leadership of His Excellency Ranasinghe Premadasa, President of Sri Lanka, has 
significantly moved forward cooperation among the seven States members of 
SAARC on a number of initiatives. 
A South Asian Commission on Poverty Alleviation, established this year, 
will enable fresh approaches to be taken on the basis of shared experiences in 
alleviating poverty in our populous region. Sri Lanka's own approach has been 

to provide opportunities and access to the poor to participate actively and 
productively as partners in national development, rather than being treated as 
passive recipients of charity. 
A South Asian Preferential Trading Agreement (SAPTA) seeks to promote 
trade and commerce among SAARC countries. Efforts to expand cultural 
exchanges and to enhance people-to-people contact at various levels are under 
way. Regional recognition has been granted to the SAARC Chambers of Commerce 
and Industries. 
The Second SAARC Ministerial Conference on Children in South Asia was 
held in Colombo in September. The Conference resolved to set up several goals 
and a time frame for their achievement. The specific goals deal with 
education, child-welfare and children's rights. 
SAARC is also looking forward to promoting mutually beneficial 
cooperation with other regional and international organizations. 
This has been a year of heightened activity in the SAARC region. The 
countries of our region are determined to maintain this momentum. 
In this context I quote the words of our President, His Excellency 
Ranasinghe Premadasa: 
"A sense of innovation must animate SAARC cooperation. We cannot 
remain static. Fresh and imaginative approaches are needed. We have to 
face new challenges. New ways have to be found to deal with old problems 
that have lingered, defying solutions. 
"We in South Asia, have the ability to forge together a unity based 
on our ancient ties. Let us accept the challenge to build together a 
solidarity of mutual respect; one which will strengthen each individual 

nation in its independence. A solidarity which will weld our nations 
into a purposeful and dynamic unity. We will be then be able to face 
with confidence our common future". 
These sentiments are a beacon for regional cooperation in South Asia. 
In meeting the challenges that lie ahead it is abundantly clear that the 
United Nations offers the best hope for humankind. The strong and the weak, 
the rich and the poor, the industrialized and the developing are all 
represented here. It is only through our deliberations that the problems of 
our world come into global focus and solutions can be provided accordingly. 
For the first time after the Charter of the United Nations was signed in 
San Francisco, 47 years ago, the peoples of the world through their 
representatives here assembled have it in their power to provide new 
directions for ensuring peace, security, prosperity and social justice in 
keeping with today's realities. The challenges are many; equally, the 
opportunities are great. We owe it to the millions who crave equity and 
justice and a better life in larger freedom that we shoulder our 
responsibilities with courage and perseverance. We cannot afford to falter or 
fail. We must succeed.